INSD Change of Attorney Information (Rev. 2/16)
          Case 1:19-cv-00003-DML-JPH Document 43 Filed 07/03/19 Page 1 of 1 PageID #: 3884

                                                  UNITED STATES DISTRICT COURT
                                                              Southern District of Indiana


                                                      NOTICE OF CHANGE OF
                                                     ATTORNEY INFORMATION

     TO: THE CLERK OF THE COURT AND ALL OTHER PARTIES

                      I have no pending cases in the District Court for the Southern District of Indiana.

               ✔      I have pending case(s) in the District Court for the Southern District of Indiana.

                                                                          )
                                                                          )
                                                                          )
                                  Pending Case No(s).1                    )
                                                                          )
                                                                          )
                                                                          )


     Pursuant to Local Rule 5-3, the undersigned counsel notifies the Clerk=s Office of the following changes:

                                                   Previous Information:                                             Current Information:

                        Name:

                Law Firm,
                 Company,
            and/or Agency:

                                    11555 N. Meridian Street, Suite 530                              550 Congressional Blvd, Suite 115
                                    Carmel, IN 46032                                                 Carmel, IN 46032
                     Address:



                      Primary
                       E-mail:

                   Secondary
                   E-mail(s):

                   Telephone
                    Number:

                   Facsimile:



                    07/03/2019
              Date: ________________                                                             s/ ______________________________


     1
         Identify each case in which you have filed a Notice of Appearance and the case is still pending. This Notice must be filed in each pending case.
